Order entered October 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01300-CR

                       CHARLES EDWARD SIELOFF III, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-35795-P

                                           ORDER
       After this Court dismissed appellant’s previous appeal for want of jurisdiction, appellant

was granted an out-of-time appeal by the Texas Court of Criminal Appeals. See Ex parte Sieloff,

No. WR-82,037-01 (Tex. Crim. App. Sept. 24, 2014) (per curiam) (not designated for

publication). Accordingly, we DIRECT the Clerk of this Court to transfer the clerk’s and

reporter’s records and appellant’s brief from the appeal in cause no. 05-12-01096-CR, styled

Charles Edward Sieloff III v. The State of Texas, into the above appeal We further DIRECT the

Clerk to file a copy of this order among the papers of cause no. 05-12-01096-CR.

       The notice of appeal does not contain a file-stamp for the Dallas County District Clerk.

Accordingly, we DIRECT the Clerk of this Court to transmit a copy of appellant’s October 10,

2014 notice of appeal to the Dallas County District Clerk. See TEX. R. APP. P. 25.2(c)(1).
         We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a clerk’s record containing appellant’s October 10, 2014 notice of appeal and

any other documents filed with the Dallas County District Clerk since the previous appeal was

dismissed on June 7, 2013.

         We ORDER appellant to file a supplemental brief containing any supplemental authority

in support of the issues raised in his June 3, 2014 brief within THIRTY DAYS of the date of this

order.

         The State’s brief is due within SIXTY DAYS of the date of this order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Melvyn Carson Bruder; and the Dallas County

District Attorney’s Office.

                                                     /s/    ADA BROWN
                                                            JUSTICE